internal_revenue_service number release date index number ------------------------------------------ ------------ -------------------------------------------- ------------------------------------- re ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-133639-17 date date legend date date decedent revocable_trust date individual a individual b individual c residuary_trust law firm accounting firm date x dear -------------------- ------------------------ ----------------------- ---------------------------------------------------------- ----------------------------------------------------------------------------------- ------------------------- -------------------------- -------------------------------- ----------------- ---------------------------------------------------------------------- -------------------------------------------- ---------------------------------------- -------------------- ------------ this letter responds to your authorized representative’s letter of date and subsequent correspondence requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to sever a_trust under sec_26_2654-1 of the generation-skipping_transfer gst tax regulations facts the facts and representations submitted are summarized as follows plr-133639-17 on date decedent executed revocable_trust on date decedent executed the tenth amended and restated declaration of revocable_trust revocable_trust became irrevocable upon decedent’s death on date decedent was survived by children and further lineal_descendants decedent was the initial trustee of revocable_trust individual a individual b and individual c are the current trustees of revocable_trust and executors under sec_2203 article five paragraph of revocable_trust generally provides that after certain specific bequests the residue of revocable_trust is to be held in further trust known as residuary_trust residuary_trust has gst tax potential article seven paragraph directs the trustee to divide any trust created under revocable_trust into two separate subtrusts of equal or unequal value whenever in the trustee’s discretion the division is necessary or desirable to minimize transfer or other taxes article eleven paragraph provides that all provisions of revocable_trust shall be construed in a manner consistent with decedent’s objective of efficiently using available gst tax exemptions and to the extent possible of creating and maintaining trusts that have inclusion ratios either of zero or of one and are thus either entirely exempt or entirely non-exempt the executors of decedent’s estate engaged law firm to prepare decedent’s form_706 united_states estate and generation-skipping_transfer_tax return accounting firm was retained to advise decedent’s estate as to income_tax issues arising by reason of decedent’s death during the administration of decedent’s estate law firm and accounting firm met with the executors to discuss distributions to children and grandchildren under the terms of revocable_trust however law firm and accounting firm did not advise decedent’s estate that any gifts or distributions to grandchildren would have a gst impact moreover decedent’s estate was not advised to divide residuary_trust into two separate trusts a gst exempt residuary_trust and a gst non-exempt residuary_trust to effectuate decedent’s gst planning as directed under the terms of revocable_trust on date form_706 was timely filed on behalf of decedent’s estate the form_706 did not evidence any intent to divide residuary_trust into the gst exempt residuary_trust and gst non-exempt residuary_trust moreover there were several reporting and computational errors on schedule r of form_706 it is represented that decedent had previously allocated dollar_figurex to skip persons during decedent’s lifetime and had remaining gst_exemption available you have requested an extension of time to sever residuary_trust into a gst exempt residuary_trust and a gst non-exempt residuary_trust and a ruling that plr-133639-17 the automatic allocation rules of sec_2632 will operate to cause the unused portion of decedent’s gst_exemption to be allocated to the gst exempt residuary_trust law and analysis sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of one over the applicable_fraction determined for the trust sec_2642 provides that in general the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing the form_706 or form 706na to the extent not otherwise allocated by the plr-133639-17 decedent’s executor on or before that date unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor’s death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2652 provides that for purposes of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_26_2654-1 provides that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either - the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual plr-133639-17 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-1 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore decedent’s estate is granted an extension of time of days from the date of this letter to sever residuary_trust into a gst exempt residuary_trust and a gst non-exempt residuary_trust in a manner consistent with the requirements of sec_26_2654-1 further the automatic allocation rules of sec_2632 apply to automatically allocate decedent’s unused gst_exemption to the gst exempt residuary_trust the severance should be reported on a supplemental form_706 for the estate of decedent the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the plr-133639-17 material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs special industries leslie h finlow by ____________________________ leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
